Citation Nr: 0635994	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-01 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's daughter





ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1939 to 
January 1943.  The appellant seeks benefits as the surviving 
spouse of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio Regional 
Office, which denied the appellant service connection for the 
cause of the veteran's death.  During the course of this 
appeal, the appellant relocated to Arizona, and the veteran's 
claims file has been transferred to the jurisdiction of the 
Phoenix, Arizona Regional Office (RO).

In August 2006, the appellant and the veteran's daughter 
appeared at the RO and offered testimony in support of the 
claim before the undersigned.  A transcript of that testimony 
has been associated with the veteran's claims file. 

 
FINDINGS OF FACT

1.  The veteran died in May 2002 from myocardial infarction 
due to cardiomyopathy.

2.  At the time of the veteran's death, service connection 
was in effect for PTSD.

3.  Cardiomyopathy was not manifested in service or within 
the first year following the veteran's separation from 
service.

4.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002 and a rating 
decision in July 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, and the evidence considered.  The October 2002 letter 
specifically informed her of what VA would do and what she 
should do in support of the claim, where to send the 
evidence, and what she should do if she had questions or 
needed assistance.  She was, generally informed of the need 
to submit everything she had with regard to her claim.  VA 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also associated with the veteran's claims 
file the veteran's service medical records, VA and private 
treatment records, as well as several VA examination reports.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  There are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.  Service connection may also be 
established for certain chronic diseases manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Cardiovascular-renal disease (including hypertension) is a 
chronic disease with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309.

The evidence reflects that the veteran's death in May 2002 
was caused by a myocardial infarction as a result of 
cardiomyopathy.  There was no autopsy.  At the time of death, 
service connection was in effect for post-traumatic stress 
disorder, rated 70 percent disabling.

The service medical records include absolutely no evidence of 
heart disease of any kind, nor was heart disease identified 
within one year after separation from service.  The appellant 
has not contended otherwise.  The appellant contends that the 
veteran's PTSD contributed significantly to the heart disease 
implicated in his death.

In support of her claim the appellant has noted that one of 
the veteran's treating physicians, Dr. R. J. D., in a summary 
of the veteran's hospitalization in March 2001 opined that 
the veteran's PTSD leads to uncontrolled anger during which 
he has severe angina with hypotension.  This physician opined 
that the veteran's PTSD contributed significantly to his 
anginal status.

In December 2001, prior to the veteran's death, a VA 
cardiologist was requested by the RO to offer an opinion as 
to whether the veteran's PTSD contributed significantly to 
the veteran's anginal status. This physician reviewed the 
veteran's claims file and noted that the veteran had known 
coronary artery disease, a vessel coronary artery bypass 
surgery in 1994, repeated hospitalizations for unstable 
angina, and graft stent placement in March 2000.  He further 
noted that while hospitalized in March 2001 a physician 
charted the opinion that PTSD was a contributing factor in 
the veteran's angina.  The VA cardiologist stated that while 
stress can be a contributing trigger in provoking chest 
discomfort, the development of the underlying coronary artery 
disease, which is the cause of angina, has never proven to be 
linked to PTSD.  He further stated that the veteran's disease 
developed from risk factors, which are independent of stress.  
He also referred to an article in a professional journal 
which reportedly found that reasonable data suggests that 
depression, anxiety, hostility, and stress are not related to 
coronary artery calcification.  He lastly opined that the 
veteran's PTSD did not contribute significantly to the 
veteran's coronary artery disease or worsening the process 
contributing to his angina.

Although the appellant believes that there is a relationship 
between the veteran's service-connected PTSD and the disease 
process responsible for his death, she is not shown to be 
medically qualified to offer statements or opinions on this 
matter. Therefore, while offered in good faith, her opinion 
and assertions cannot be considered competent medical 
evidence and, as such, are insufficient to establish a nexus 
linking the veteran's death and his service-connected 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

With respect to the medical opinion proffered by the 
veteran's private physician, while a VA cardiologist 
essentially agrees that stress can be a contributing factor 
in chest discomfort, PTSD was not indicated by either the 
veteran's private physician or by the reviewing VA physician 
to be a factor in the underlying cardiomyopathy responsible 
for the veteran's death.  Angina is essentially chest pain, 
the underlying cause of which, as indicated by the VA opinion 
in December 2001, is coronary artery disease.  As noted by 
the reviewing VA cardiologist, PTSD is not shown to have 
contributed significantly to the veteran's coronary artery 
disease or to have worsened the process contributing to 
angina.  That is, while the PTSD may have exacerbated the 
angina, it is not shown to have aggravated the underlying 
coronary artery disease.  Contrary opinion supportive of a 
relationship between the veteran's PTSD and the underlying 
cardiac pathology responsible for the veteran's death has not 
been presented. 

As the competent medical evidence fails to show that the 
veteran's service-connected disorder caused or contributed to 
the veteran's death, there is no basis for service connection 
for the cause of the veteran's death  

Because the evidence is not evenly balanced the rule 
affording the claim the benefit of the doubt does not apply.  
The preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death and that claim is denied.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


